Explanatory Note This filing is made solely to correct the per share dilution effects of this offering based on our net tangible book value as of June 30, 2015 as disclosed on pages S-5 and S-9 as follows: (i) our as adjusted net tangible book value is changed from $0.10 per share to $0.08 per share, (ii) the immediate increase in net tangible book value to existing stockholders is changed from $0.03 per share to $0.01 per share, and (iii) the immediate dilution in net tangible book value to new investors purchasing our shares of common stock in this offering is changed from $0.10 per share to $0.12 per share. No other changes have been made to the prospectus supplement or the accompanying base prospectus. Filed Pursuant to Rule 424(b)(5) Registration No. 333-180460 PROSPECTUS SUPPLEMENT (To the Prospectus Dated May 1, 2012) 12,300,000Shares of Common Stock
